DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 03/19/2021. Claims 1, 7-9 and 13-15 have been amended. Claims 7-8, 12 and 18-19 were previously objected to. Claims 11 has been canceled. Claims 20-21 have been added. Currently, claims 1-21 are pending.

Response to Arguments
1.	Applicant’s arguments, see pg. 6-8, filed 03/10/2021, with respect to the rejection(s) of claim(s) 1-2, 4-6, 9-11 and 13-14 under 35 U.S.C. 103 as being obvious over US 2018/0011159 to Watson et al. (“Watson”), and claims 3 and 15-18 under 35 U.S.C. 103 as being obvious over Watson in view of US 5,063,293 to Rich et al. (“Rich”), have been fully considered and are persuasive, therefore, the rejection have been withdrawn. 


Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, the prior art of record fails to disclose or reasonably suggest, the method according to claim 1, wherein at least two positron absorption screens are arranged one behind the other with respect to the entrance plane of the positrons.
With regards to claim 7, the prior art of record fails to disclose or reasonably suggest, the method of claim 7, wherein at least one positron absorption screen having the form of a mask with openings is used.
With regards to claim 20, the prior art of record fails to disclose or reasonably suggest, the method for two-dimensional imaging of a positron emitter distribution in objects to be examined, wherein the object to be examined includes a positron emitter. The method comprising a positron absorber that is exclusively disposed in a homogeneous region of the magnetic field.
The closest art of record teaches the following:
(Fig. 3; 26) that is disposed in an inhomogeneous region of a magnetic field 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUGH MAUPIN/           Primary Examiner, Art Unit 2884